Citation Nr: 1138308	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral foot/ankle disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from February 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral foot/ankle disabilities.  In support of this claim, he has provided some evidence of either a current diagnosis and/or of an incident in service which requires further explanation or development. 

Service treatment records (STRs) show that at induction in February 1970 the Veteran specifically denied foot trouble, but did give a history of multiple bilateral ankle sprains.  These records also include an October 1966 private medical report, which confirms the Veteran had been followed for bilateral ankle injuries since 1959.  Specifically, between February 1959 and August 1964, the Veteran was treated for ankle sprains, damage to the right distal fibular epiphysis, a tear of the right collateral ligaments, and tears of the left lateral and medial collateral ligaments.  He was last seen in July 1966 for a right foot contusion with the symptoms mostly confined in the region of the 2nd MP joint.  X-rays were all negative for evidence of fracture or dislocation.  Because of this history an orthopedic consultation was conducted as part of the enlistment examination.  X-rays were again negative, but the examiner noted ligamentous instability of the right ankle.  Examination of the left ankle was negative and there was no indication of flat feet.  

According to the remaining STRs, the Veteran was evaluated for a single episode of right foot pain in September 1970.  X-rays at that time were negative.  An entry dated in July 1971, shows that he was evaluated for a sprained left foot.  At separation in November 1971, the Veteran did not indicate any specific foot or ankle complaints and none are documented.  In fact, clinical evaluation of his lower extremities was within normal limits with no pertinent abnormalities noted.  

Post-service VA and private treatment records dated from 1991 to 2006 reflect treatment for variously diagnosed foot disorders including heel spurs, tendonitis of the peroneous brevis tendons, pes planus, degenerative joint disease, and plantar fasciitis.  Also of record is a November 2005 medical opinion from a private physician who acknowledges treatment of the Veteran since January 2005.  The Veteran reported a longstanding history of foot problems, including flat feet, which he believed were aggravated during military service.  The physician concluded that it was possible that if the Veteran had pre-existing foot conditions, strenuous activity such as basic training could have aggravated them.

When examined by VA in June 2006, the Veteran reported that he was drafted into the service despite his foot problems and that his feet became increasingly worse during basic training.  He has had continued problems with his feet after the military.  He started wearing orthotics in 1982 and was diagnosed with tendonitis of the peroneus brevis in 2005.  He also complained of a left heel spur, tendonitis in another toe on the left and tenderness in the ball of the big toe and lateral edge of the foot.  X-rays showed degenerative arthritis of the first metatarsalphalangeal joints bilaterally, a left calcaneus spur and flat feet on weight bearing.  The examiner concluded that the Veteran's bilateral foot conditions were less likely as not caused by, or the result of, or aggravated by the Veteran's military service.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1110, 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence that it was not aggravated by such service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

Unfortunately, the Board finds the medical evidence of record is insufficient to decide the claim.  The VA opinion of record does not address with sufficient clarity the question of whether there is clear and unmistakable evidence of preexisting foot/ankle disabilities.  In addition, the examiner's opinion, to the effect that the Veteran's foot conditions were "less likely as not" aggravated by military service, does not suffice to constitute "clear and unmistakable" evidence of nonaggravation.  

Thus, the Board finds the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran had pre-existing foot and/or ankle disabilities that became appreciably worse during service beyond their natural progression in accordance with the above-cited law.

The Board stresses that, because the Veteran is competent to report the onset of foot/ankle pain in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must specifically address the Veteran's claim of a chronic worsening of his claimed foot conditions while in service, as indicated by his increasing pain.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  That said, however, his contentions regarding this symptom also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to recent treatment for, or evaluation of, his feet and ankle disabilities, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable or do not exist, or if further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, schedule the Veteran for a VA orthopedic examination.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  A detailed history of any symptomatology before, during, and after service should be obtained from the Veteran.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of arthritis.  

The examiner should discuss the nature and extent of any present bilateral foot and/or ankle disorders, to include heel spurs, tendonitis of the peroneous brevis tendons, pes planus, degenerative joint disease, and plantar fasciitis.  For any such diagnosed disability(ies), the examiner should opine as to whether such disorder(s) existed prior to the Veteran's active duty and, if so, whether such pre-existing disorder(s) was aggravated (permanently worsened beyond its natural progression) by that period of service.  In answering these questions, the examiner should identify any relevant evidence with specificity, to include (but not limited to) a discussion of STRs, lay statements from the Veteran, private treatment reports, and prior VA examination reports.  

If no pre-existing foot and/or ankle disability is found, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently-diagnosed foot and/or ankle disability(ies) had its(their) clinical onset in active service or is(are) otherwise related to active service.  In answering this question, the examiner should address the Veteran's in-service injuries in September 1970 and July 1971 as the possible onset of, or precursor to, any current foot or ankle disabilities.  

The examiner should provide a complete rationale for conclusions drawn and opinions expressed.  

3.  Thereafter, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

